DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelka et al. (US 2014/0254134).
With regards to Claim 1, Pelka et al. discloses a light emitting diode (LED) device, comprising: a diffusing lens comprising a diffusing body [51] (see paragraph 45 and Figure 5), wherein the diffusing body has a cavity [54] and a light emitting surface [46] (see paragraph 49 and Figure 5); a light emitting diode [58] disposed in the cavity [54] (see paragraph 49 and Figure 5); and a light absorbing material disposed on a light path that light emitting from the light emitting diode [58] passes through the diffusing body [51] and emits from the light emitting surface [46], wherein the light absorbing material is a yellow light absorbing material (see paragraphs 70 and Figure 5).

With regards to Claim 4, Pelka et al. discloses the LED device as discussed above with regards to Claim 1.
Pelka et al. further discloses the diffusing body [51] comprises a lens material and the light absorbing material (see paragraph 70).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pelka et al. (US 2014/0254134) in view of Wu et al. (CN 107218543; please see attached translation for reference to pages).
With regards to Claim 2, Pelka et al. discloses the LED device as discussed above with regards to Claim 1.
Pelka et al. does not explicitly disclose the yellow light absorbing material absorbs light having a wavelength in a range from 550 nm to 610 nm.  However, Pelka et al. does disclose avoiding the distinct yellowing of lateral illumination from a lens disposed over an LED comprising a blue chip and yellow phosphor such that the lateral illumination has a color temperature much yellower than the bluer face-on light (see Pelka et al. paragraph 69), a blue dye material which absorbs the yellow lateral illumination (see Pelka et al. paragraphs 69 and 70), the material is a blue dye which absorbs wavelengths longer than 500 nanometers (see Pelka et al. paragraph 70 and Claim 17), the yellow light absorbing material will reduce the color defect (see Pelka et al. paragraph 70), and utilizing a concentration of the yellow light absorbing material based on the size of the lens and absorption strength of the material in order to provide sufficient yellow light absorption for the lateral rays (see Pelka et al. paragraph 70).  Therefore, one of ordinary skill in the art would be able to use a yellow light absorbing material absorbing light having a wavelength in a range from 550 nm to 610 nm in order to provide a more uniform color temperature.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the yellow light absorbing material of Pelka et al. to absorb light having a wavelength in a range from 550 nm to 610 nm.  One would have been motivated to do so in order to provide a more uniform color temperature of light emitted from the LED device (see Pelka et al. paragraphs 69 and 70).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pelka et al. (US 2014/0254134) in view of Wu et al. (CN 107218543; please see attached translation for reference to pages).
With regards to Claim 3, Pelka et al. discloses the LED device as discussed above with regards to Claim 1.
Pelka et al. does not explicitly disclose the yellow light absorbing material is a triphenylmethane-based material, cobalt blue, cobalt violet or a combination thereof.
Wu et al. teaches the yellow light absorbing material is a triphenylmethane-based material, cobalt blue, cobalt violet or a combination thereof (see middle of page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the yellow light absorbing material of Pelka et al. to include the yellow light absorbing material is a triphenylmethane-based material, cobalt blue, cobalt violet or a combination thereof as taught by Wu et al.  One would have been motivated to do so in order to provide a blue lens for improving blue brightness of light emitted therefrom (see Wu et al. bottom of page 3 and top to middle of page 4).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pelka et al. (US 2014/0254134) in view of Nenning (DE 102017211726; please see attached translation for reference to pages).
With regards to Claim 5, Pelka et al. discloses the LED device as discussed above with regards to Claim 1.
Pelka et al. does not explicitly disclose the light absorbing material is disposed on the light emitting surface of the diffusing body.
Nenning teaches the light absorbing material [6’] is disposed on the light emitting surface [5] of the diffusing body (see bottom of page 6 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light absorbing material of Pelka et al. to be disposed on the light emitting surface of the diffusing body as taught by Nenning.  One would have been motivated to do so in order to influence the light emitted by the LED at low emission angles and exiting the light emitting surface (see Nenning bottom of page 6).

With regards to Claim 6, Pelka et al. discloses the LED device as discussed above with regards to Claim 1.
Pelka et al. does not explicitly disclose the light absorbing material is disposed on a surface of the cavity of the diffusing body.
Nenning teaches the light absorbing material [6] is disposed on a surface of the cavity of the diffusing body (see bottom of page 3 and top of page 5 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light absorbing material of Pelka et al. to be disposed on a surface of the cavity of the diffusing body as taught by Nenning.  One would have been motivated to do so in order to influence the light emitted by the LED at low emission angles (see Nenning bottom of page 3).

Claims 7, 8, 10, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pelka et al. (US 2014/0254134) in view of Kasai (US 2012/0147275).
With regards to Claim 7, Pelka et al. discloses a backlight module (see paragraph 15), comprising: an LED device comprising: a diffusing lens comprising a diffusing body [51] (see paragraph 45 and Figure 5), wherein the diffusing body has a cavity [54] and a light emitting surface [46] (see paragraph 49 and Figure 5); a light emitting diode [58] disposed in the cavity [54] (see paragraph 49 and Figure 5); and a light absorbing material disposed on a light path that light emitting from the light emitting diode [58] passes through the diffusing body [51] and emits from the light emitting surface [46], wherein the light absorbing material is a yellow light absorbing material (see paragraphs 70 and Figure 5).
Pelka et al. does not explicitly disclose the backlight module comprises a reflector, an optical film disposed on the reflector, and the LED device is disposed between the reflector and the optical film.
Kasai teaches a backlight module comprising a reflector [18] (see paragraph 43 and Figure 3), an optical film [15] disposed on the reflector [18] (see paragraph 39 and Figure 3), and an LED device (comprising LEDs [17] and lenses [21], see paragraph 44 and Figure 3) disposed between the reflector [18] and the optical film [15] (see paragraph 43 and Figure 3; LEDs [17] and lenses [21] substantially extend to be disposed between reflector [18] and optical film [15]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight module of Pelka et al. to include a reflector, an optical film disposed on the reflector, and the LED device is disposed between the reflector and the optical film as taught by Kasai.  One would have been motivated to do so in order to reflect light emitted from the LED device towards the optical film (see Kasai paragraph 43) and to convert light from the LEDs into planar light (see Kasai paragraphs 41 and 42).

With regards to Claim 8, Pelka et al. and Kasai disclose the backlight module as discussed above with regards to Claim 7.
Pelka et al. does not explicitly disclose the yellow light absorbing material absorbs light having a wavelength in a range from 550 nm to 610 nm.  However, Pelka et al. does disclose avoiding the distinct yellowing of lateral illumination from a lens disposed over an LED comprising a blue chip and yellow phosphor such that the lateral illumination has a color temperature much yellower than the bluer face-on light (see Pelka et al. paragraph 69), a blue dye material which absorbs the yellow lateral illumination (see Pelka et al. paragraphs 69 and 70), the material is a blue dye which absorbs wavelengths longer than 500 nanometers (see Pelka et al. paragraph 70 and Claim 17), the yellow light absorbing material will reduce the color defect (see Pelka et al. paragraph 70), and utilizing a concentration of the yellow light absorbing material based on the size of the lens and absorption strength of the material in order to provide sufficient yellow light absorption for the lateral rays (see Pelka et al. paragraph 70).  Therefore, one of ordinary skill in the art would be able to use a yellow light absorbing material absorbing light having a wavelength in a range from 550 nm to 610 nm in order to provide a more uniform color temperature.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the yellow light absorbing material of Pelka et al. to absorb light having a wavelength in a range from 550 nm to 610 nm.  One would have been motivated to do so in order to provide a more uniform color temperature of light emitted from the LED device (see Pelka et al. paragraphs 69 and 70).

With regards to Claim 10, Pelka et al. and Kasai disclose the backlight module as discussed above with regards to Claim 7.
Pelka et al. further discloses the diffusing body [51] comprises a lens material and the light absorbing material (see paragraph 70).

With regards to Claim 13, Pelka et al. discloses a display device, comprising: a backlight module; and a display panel disposed on the backlight module (see paragraph 15); wherein the backlight module comprises: an LED device comprising: a diffusing lens comprising a diffusing body [51] (see paragraph 45 and Figure 5), wherein the diffusing body has a cavity [54] and a light emitting surface [46] (see paragraph 49 and Figure 5); a light emitting diode [58] disposed in the cavity [54] (see paragraph 49 and Figure 5); and a light absorbing material disposed on a light path that light emitting from the light emitting diode [58] passes through the diffusing body [51] and emits from the light emitting surface [46], wherein the light absorbing material is a yellow light absorbing material (see paragraphs 70 and Figure 5).
Pelka et al. does not explicitly disclose the backlight module comprises a reflector, an optical film disposed on the reflector, and the LED device is disposed between the reflector and the optical film.
Kasai teaches a backlight module comprising a reflector [18] (see paragraph 43 and Figure 3), an optical film [15] disposed on the reflector [18] (see paragraph 39 and Figure 3), and an LED device (comprising LEDs [17] and lenses [21], see paragraph 44 and Figure 3) disposed between the reflector [18] and the optical film [15] (see paragraph 43 and Figure 3; LEDs [17] and lenses [21] substantially extend to be disposed between reflector [18] and optical film [15]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight module of Pelka et al. to include a reflector, an optical film disposed on the reflector, and the LED device is disposed between the reflector and the optical film as taught by Kasai.  One would have been motivated to do so in order to reflect light emitted from the LED device towards the optical film (see Kasai paragraph 43) and to convert light from the LEDs into planar light (see Kasai paragraphs 41 and 42).

With regards to Claim 14, Pelka et al. and Kasai disclose the display device as discussed above with regards to Claim 13.
Pelka et al. does not explicitly disclose the yellow light absorbing material absorbs light having a wavelength in a range from 550 nm to 610 nm.  However, Pelka et al. does disclose avoiding the distinct yellowing of lateral illumination from a lens disposed over an LED comprising a blue chip and yellow phosphor such that the lateral illumination has a color temperature much yellower than the bluer face-on light (see Pelka et al. paragraph 69), a blue dye material which absorbs the yellow lateral illumination (see Pelka et al. paragraphs 69 and 70), the material is a blue dye which absorbs wavelengths longer than 500 nanometers (see Pelka et al. paragraph 70 and Claim 17), the yellow light absorbing material will reduce the color defect (see Pelka et al. paragraph 70), and utilizing a concentration of the yellow light absorbing material based on the size of the lens and absorption strength of the material in order to provide sufficient yellow light absorption for the lateral rays (see Pelka et al. paragraph 70).  Therefore, one of ordinary skill in the art would be able to use a yellow light absorbing material absorbing light having a wavelength in a range from 550 nm to 610 nm in order to provide a more uniform color temperature.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the yellow light absorbing material of Pelka et al. to absorb light having a wavelength in a range from 550 nm to 610 nm.  One would have been motivated to do so in order to provide a more uniform color temperature of light emitted from the LED device (see Pelka et al. paragraphs 69 and 70).

With regards to Claim 16, Pelka et al. and Kasai disclose the display device as discussed above with regards to Claim 7.
Pelka et al. further discloses the diffusing body [51] comprises a lens material and the light absorbing material (see paragraph 70).


Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pelka et al. (US 2014/0254134), as modified by Kasai (US 2012/0147275), further in view of Wu et al. (CN 107218543; please see attached translation for reference to pages).
With regards to Claims 9 and 15, Pelka et al. and Kasai disclose the backlight module as discussed above with regards to Claim 7, and the display device as discussed above with regards to Claim 13, respectively.
Pelka et al. does not explicitly disclose the yellow light absorbing material is a triphenylmethane-based material, cobalt blue, cobalt violet or a combination thereof.
Wu et al. teaches the yellow light absorbing material is a triphenylmethane-based material, cobalt blue, cobalt violet or a combination thereof (see middle of page 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the yellow light absorbing material of Pelka et al. to include the yellow light absorbing material is a triphenylmethane-based material, cobalt blue, cobalt violet or a combination thereof as taught by Wu et al.  One would have been motivated to do so in order to provide a blue lens for improving blue brightness of light emitted therefrom (see Wu et al. bottom of page 3 and top to middle of page 4).

Claims 11, 12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pelka et al. (US 2014/0254134), as modified by Kasai (US 2012/0147275), further in view of Nenning (DE 102017211726; please see attached translation for reference to pages).
With regards to Claims 11 and 17, Pelka et al. and Kasai disclose the backlight module as discussed above with regards to Claim 7, and the display device as discussed above with regards to Claim 13, respectively.
Pelka et al. does not explicitly disclose the light absorbing material is disposed on the light emitting surface of the diffusing body.
Nenning teaches the light absorbing material [6’] is disposed on the light emitting surface [5] of the diffusing body (see bottom of page 6 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light absorbing material of Pelka et al. to be disposed on the light emitting surface of the diffusing body as taught by Nenning.  One would have been motivated to do so in order to influence the light emitted by the LED at low emission angles and exiting the light emitting surface (see Nenning bottom of page 6).

With regards to Claims 6 and 18, Pelka et al. and Kasai disclose the backlight module as discussed above with regards to Claim 7, and the display device as discussed above with regards to Claim 13.
Pelka et al. does not explicitly disclose the light absorbing material is disposed on a surface of the cavity of the diffusing body.
Nenning teaches the light absorbing material [6] is disposed on a surface of the cavity of the diffusing body (see bottom of page 3 and top of page 5 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light absorbing material of Pelka et al. to be disposed on a surface of the cavity of the diffusing body as taught by Nenning.  One would have been motivated to do so in order to influence the light emitted by the LED at low emission angles (see Nenning bottom of page 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the reference Sasaki (WO 2019225479), which discloses at least utilizing a triphenylmethane type epoxy resin as a layer on an optical body being a lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875